Citation Nr: 0630228	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  95-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a left foot 
condition.

2 Entitlement to service connection for a right foot 
condition.

3 Entitlement to service connection for a left ankle 
condition.

4. Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right elbow injury.

5. Entitlement to an initial rating in excess of 20 percent 
for the residuals of a post-operative left knee injury.

6. Entitlement to an initial rating in excess of 20 percent 
for the residuals of lumbar strain.




REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service for more than twenty years, 
including from August 1976 to July 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  During the course of the appeal, the RO in 
Montgomery, Alabama continued to adjudicate the appeal.

The veteran had a personal hearing before a hearing officer 
at the RO in February 1995.  

This case was previously remanded for further development by 
the Board in June 1997 and March 2001.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).
  


FINDINGS OF FACT

1. There is no medical evidence that a left foot condition is 
related to service. 

2 There is no medical evidence that a right foot condition is 
related to service. 

3 There is no medical evidence of a current left ankle 
condition.

4. The residuals of an elbow injury are manifested by a range 
of motion from 0 to 145 degrees, good grip strength, 
tenderness in the common extensor muscle mass near and 
overlying the radial head, and pain in this area on extension 
of the wrist against resistance when the elbow is in full 
extension; there is no evidence of swelling, chronic acute 
inflammatory change, or limitation of either forearm flexion 
to 90 degrees or forearm extension to 75 degrees.

5. From August 1, 1993 to December 1, 2003, the post-
operative left knee injury was manifested by normal extension 
and flexion between 100 and 128 degrees; there was no 
evidence that flexion or extension were limited to 15 or 20 
degrees, respectively, or of severe knee impairment with 
recurrent subluxation or lateral instability.

6. The medical evidence shows that the veteran had a total 
knee arthroplasty in December 2003.

7. From December 1, 2004, the residuals of a post-operative 
left knee injury are manifested by active and passive range 
of motion from 0 to 105 degrees, moderate laxity on both the 
medial and lateral collateral ligaments, and pain; there is 
no evidence of swelling, abnormal patellar signs, or chronic 
residuals consisting of severe and painful motion or weakness 
in the affected extremity.  

8. The residuals of lumbar strain are manifested by forward 
flexion from 75 to 78 degrees, extension from 15 to 20 
degrees, pain on motion, degenerative changes of the lumbar 
spine, with narrowing of the L4/5 and to a lesser degree the 
L5/S1 intervertebral spaces, spondylolysis at L5 on the right 
with no evidence of spondylolisthesis, and slight evidence of 
painful motion, spasm, weakness or tenderness.

9. There is no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, incapacitating episodes, forward flexion at 30 
degrees or less, incapacitating episodes, or unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1. A left foot condition was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2. A right foot condition was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

3. A left ankle condition was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

4. The criteria for an evaluation in excess of 10 percent for 
the residuals of a right elbow injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5024, 5206, 5207 (2005).

5. From August 1, 1993 to December 1, 2003, the criteria for 
an evaluation in excess of 20 percent for the residuals of a 
post-operative left knee injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260 (2005).

6. From December 1, 2003 to December 1, 2004, the criteria 
for a 100 percent evaluation for a left knee condition have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

7. From December 2, 2004, the criteria for a rating in excess 
of 30 percent for the residuals of a post-operative left knee 
injury have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.
  
8.  The criteria for an evaluation in excess of 20 percent 
for the residuals of lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5295 (2002, 2003); Diagnostic Codes 5235-5243, 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated June 2001 and January 2004, VA advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that in order to establish his claims, the 
evidence would need to show a current disability related to 
service or that an existing service-connected disability had 
worsened.  VA also informed him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it was responsible for obtaining any 
evidence held by a government agency.  The veteran was also 
informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  These 
letters, therefore, provided the required notice of the four 
aforementioned elements.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds,  
444 F.3d 1328 (Fed. Cir. 2006).  The veteran received notice 
of the VCAA after the initial unfavorable agency decision.  
Regardless, the veteran has had ample opportunity to respond 
to the most recent VCAA letters, supplement the record, and 
participate in the adjudicatory  process after the notices 
were given.  After the June 2001 and January 2004 notices, 
the claims were readjudicated by the RO in October 2003 and 
March 2006 supplemental statements of the case (SSOC).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A May 2006 letter addressing these 
elements was sent to the veteran. 

VA has obtained VA medical records and private medical  
records.  VA has provided the veteran with multiple 
examinations during the course of this appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA. 
Analysis

Service Connection

The veteran claims service connection for a left foot 
disability, a right foot disability and a left ankle 
condition.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Left Foot Disability

Service medical records dated March 1985 showed normal left 
calcaneus.  June 1987 records show an assessment of left foot 
tendonitis.  August 1988 records show complaints of pain and 
tenderness in the distal 5th metatarsal bone and the left 
heel.  Examination showed no arthritic changes, 
irregularities, or dislocations.  The impression was normal 
left foot.  

At a November 1993 VA examination, the veteran could not 
recall any injury to the left foot.  He reported occasional 
popping of the foot.  Upon examination, left foot was normal. 
The diagnosis was tendonitis, left foot, alleged and not 
remembered by the veteran.  X-rays showed normal left foot.

1994 records showed a normal left foot examination.  
September 1998 views of the left foot showed no left foot 
condition. 
 
A September 1998 private treatment record showed a diagnosis 
of Frieberg's osteonecrosis, or at least degenerative 
metatarsophalangeal joint to his second toe.  The veteran was 
treated with an injection to the metatarsophalangeal joint.  
Records indicate that the veteran had an old injury to his 
big toe years ago when he fractured it, and currently has 
loss of motion to the big toe.

2000 VA treatment records show bilateral pes planus and 
minimal degenerative changes in the talonavicular joints 
bilaterally.  There were minimal changes in the first 
metatarsophalangeal joint bilaterally as well.  

At a 2000 VA examination, left foot appeared normal and 
posture while standing, squatting, supination, pronation and 
rising on toes and heels was good considering the veteran's 
size.  The diagnosis was normal left foot.  The examiner 
opined that any disorder of the left foot cannot be 
reasonably attributed to service and that obesity is a great 
factor in all the veteran's disabilities. 

July 2004 private treatment records show degenerative 
narrowing of the talonavicular articulation with mild 
subchondral sclerosis; degenerative narrowing of the first 
MTP joint space; and abnormal osseous coalition bridging the 
interior aspect of the left middle and lateral cuneiform 
bones.  The impression was osseous coalition between the left 
middle and lateral cuneiform bones. 

August 2004 VA examination showed good and symmetrical motor 
power in controlling the foot in dorsiflexion and plantar 
flexion.  The examiner stated that sharp sensation to the pin 
prick is somewhat diminished in the lateral aspect of the 
left foot, but it is inconsistent because it was only pin 
prick sharpness.  Sensation in the left foot was good. 

2004, 2005 and 2006 VA treatment records show numbness in 
toes and feet with no pain, shown by electrophysiologic 
evidence.  

VA treatment records from March 2006 show mild neuropathy in 
the left foot, etiology unknown.  

In the present case, there is evidence of a current left foot 
condition.  The evidence shows that the veteran has a current 
diagnosis of mild neuropathy in both feet, etiology unknown, 
first diagnosed in 2004.  Additionally, 2004 records show a 
diagnosis of osseous coalition between the left middle and 
lateral cuneiform bones, and degenerative joint changes, and 
pes planus.  There is also evidence in-service of a left foot 
pain and a diagnosis of tendonitis in-service in June 1987.

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's in-service 
left foot pain and tendonitis and current conditions.  The 
Board notes that under 38 C.F.R. § 3.303(b), this nexus 
requirement can be satisfied for a "chronic" condition when: 
(1) a chronic disease manifests itself in service and the 
veteran currently has the same condition; or (2) a disease 
manifests itself in service but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis. 38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

Review of the file shows that the veteran's current 
conditions are not entitled to service connection as a 
"chronic" condition under 38 C.F.R. § 3.303(b).  First, there 
is no evidence that the left foot tendonitis incurred in 
service was chronic; the condition was treated in service on 
one occasion and there is no mention of any left foot 
tendonitis or abnormality in any subsequent treatment 
records.  Next, there is no evidence that the left foot 
tendonitis diagnosed in service is related to the current 
diagnoses of mild neuropathy, osseous coalition between the 
left middle and lateral cuneiform bones, degenerative 
changes, or pes planus.  Specifically, treatment records show 
that the etiology of the mild neuropathy is unknown, and 
there is no evidence that the etiology of the osseous 
coalition between the left middle and lateral cuneiform bones 
in June 2004 is a solitary diagnosis of tendonitis more than 
twenty years prior.   

Moreover, there is also no evidence of continuity of 
symptomatology.  The first diagnosis of any left foot 
condition was in 1998 - ten years after a diagnosis of 
tendonitis in-service.  Additionally, there have been 
numerous medical records, including VA examinations, from 
1993 to 2000, of normal left foot.  

Finally, there is no medical evidence relating the veteran's 
current abnormality to service.  The November 2000 VA 
examiner, after diagnosing the veteran with normal feet, 
opined that any disorder of the left foot cannot be 
reasonably attributed to service and that obesity is a great 
factor in all the veteran's disabilities.   Therefore, there 
is neither a chronic condition shown in service or showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. 
App. 469. 
The Board notes that the veteran asserts that he has a left 
foot condition related to service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a left foot condition.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  

Right Foot Disability  

Service medical records showed right foot strain in December 
1989.  Studies were normal. 

In a November 1993 VA examination, the veteran stated that he 
sprained his right foot while playing basketball in 1975 and 
had to use crutches.  He reported occasional popping of the 
foot.  Upon examination, feet were normal. The diagnosis was 
residuals, right foot injury.  X-rays showed normal right 
foot.

2000 VA treatment records show bilateral pes planus and 
minimal degenerative changes in the talonavicular joints 
bilaterally.  There were minimal changes in the first MP 
joint bilaterally as well.  

At a 2000 VA examination, right foot appeared normal and 
posture while standing, squatting, supination, pronation and 
rising on toes and heels was good considering the veteran's 
size.  The diagnosis was normal right foot.  The examiner 
opined that any disorder of the right foot cannot be 
reasonably attributed to service and that obesity is a great 
factor in all the veteran's disabilities. 

Private 2003 records show bilateral feet pain.  The 
assessment was no obvious abnormality and possible plantar 
fasciitis.  

July 2004 private treatment records show mild degenerative 
narrowing at the talonavicular articulation.  Middle 
cuneiform-second metatarsal articulation is very narrow and 
probably partially fused.  Diagnoses included minimal osseous 
coalition between the lateral aspect of the right navicular 
and medial aspect of the medial cuneiform, and narrowing and 
probable partial fusion of the right middle cuneiform and 
metatarsal articulation.  

August 2004 VA examination showed good and symmetrical motor 
power in controlling the foot in dorsiflexion and plantar 
flexion.  The examiner stated that sharp sensation to the pin 
prick is somewhat diminished in some areas of the 
dorsolateral aspect of the right foot, but it is inconsistent 
because it was only pin prick sharpness. Sensation in right 
foot is good. 

2004, 2005 and 2006 VA treatment records show numbness in 
toes and feet with no pain, shown by electrophysiologic 
evidence.  

VA treatment records from March 2006 show mild neuropathy in 
the right foot, etiology unknown.  

In the present case, there is evidence of a current right 
foot condition.  The evidence shows that the veteran has a 
current diagnosis of mild neuropathy in the right foot, 
etiology unknown, first diagnosed in 2004.  Additionally, 
2004 records show diagnoses of minimal osseous coalition 
between the lateral aspect of the right navicular and medial 
aspect of the medial cuneiform, narrowing and probable 
partial fusion of the right middle cuneiform and metatarsal 
articulation, and pes planus.  In service, there is a June 
1989 report of right foot strain in June 1989 with normal 
studies. 

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's in service 
right foot strain and current minimal osseous coalition 
between the lateral aspect of the right navicular and medial 
aspect of the medial cuneiform, narrowing and probable 
partial fusion of the right middle cuneiform and metatarsal 
articulation, and pes planus.  The Board notes that under 38 
C.F.R. section 3.303(b), this nexus requirement can be 
satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

Review of the file shows that the veteran's current 
conditions are not entitled to service connection as a 
"chronic" condition under 38 C.F.R. section 3.303(b).  First, 
there was no diagnosis of a condition or treatment in 
service; studies in service did not show a condition and 
there is no mention of a right foot abnormality in any 
subsequent treatment records.  Next, there is no evidence 
that the right foot strain diagnosed in service is related to 
the current diagnoses of mild neuropathy, minimal osseous 
coalition between the lateral aspect of the right navicular 
and medial aspect of the medial cuneiform, narrowing and 
probable partial fusion of the right middle cuneiform and 
metatarsal articulation, or pes planus.  Specifically, 
treatment records show that the etiology of the mild 
neuropathy is unknown, and there is no evidence that the 
etiology of the other conditions is related to the right foot 
sprain noted in service.

Moreover, there is also no evidence of continuity of 
symptomatology after service.  In multiple records, including 
VA examinations, from 1993 to 2000, there were reports of 
normal feet.  The first diagnoses of these conditions are in 
2000 - eleven years after the notation of right foot strain 
in service.   

Finally, there is no medical evidence relating the veteran's 
current abnormality to service.  The November 2000 VA 
examiner, after diagnosing the veteran with normal feet, 
opined that any disorder of the right foot cannot be 
reasonably attributed to his period in service and that 
obesity is a great factor in all the veteran's disabilities.   
Therefore, there is neither a chronic condition shown in 
service or showing of continuity of related symptomatology 
after discharge.  Savage v. Gober, 10 Vet. App. 495-98, 
Caldwell v. Derwinski, 1 Vet. App. 469. 
 
The Board notes that the veteran asserts that he has a right 
foot condition related to service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a right foot condition.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  

Left Ankle Disability

The veteran claims that he injured his left ankle several 
times during his career in the Air Force, playing basketball.  
He states that after he has been on his feet for several 
hours, he experiences pain and stiffness when he walks.  

Service medical records show an August 1987 note reporting 
left ankle injury and swelling.  The impression was soft 
tissue swelling about the lateral aspect of the ankle, the 
remainder of the examination was normal.  An October 1987 
service medical record showed a left ankle healing sprain. 

A March 2000 VA examination showed ankle dorsiflexion of 18 
degrees.  A November 2000 VA examiner reported that posture 
standing, squatting, supination, pronation and rising on toes 
and heels was good considering the veteran's size.  The 
examiner opined that any disorder of the left ankle cannot be 
reasonably attributed to service and that obesity is a great 
factor in all the veteran's disabilities. 
 
In the present case, there is no medical evidence of a 
current left ankle condition.  The veteran has had VA 
examinations, and there has been no diagnosis of a left ankle 
condition.  The only evidence of a current left ankle 
condition is the veteran's assertions.  Though service 
medical records in August 1987 show a left ankle sprain, 
without any current evidence of a left ankle condition other 
than the veteran's statements, there cannot be a valid claim.  

In this regard, the Board notes that disability means 
"impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and "increase 
in disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.")  In 
the absence of proof of a present diagnosis of a left ankle 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the veteran asserts that his left ankle 
is painful and stiff, and that this condition is related to 
service.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
current condition.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for the left ankle sprain.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  

Increased Rating

The veteran claims that his right elbow, left knee and lumbar 
strain are worse than contemplated by the current ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
'staged' ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Right Elbow Disability

The veteran claims that currently when he tries to lift a 
medium or great weight or grips something hard, he can feel 
the muscle pain intensify.  The veteran's right elbow 
condition was service-connected in a March 1994 rating 
decision with a noncompensable rating, effective August 1, 
1993.  In a March 2000 rating decision, the RO increased the 
disability rating to 10 percent, effective August 1, 1993.  
Therefore, the Board will consider whether a rating in excess 
of 10 percent is warranted for the entire appeals period. 

The veteran's right elbow condition is rated under Diagnostic 
Code (DC) 5024 for tenosynovitis.  DC 5024 states that 
tenosynovitis is to be rated on limitation of motion of 
affected parts as degenerative arthritis. 38 C.F.R. § 4.71a, 
DC 5024 (2006).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  

Limitation of flexion of the major forearm, when flexion is 
limited to 110 degrees, warrants a noncompensable evaluation; 
when limited to 100 degrees warrants a 10 percent evaluation; 
when limited to 90 degrees a 20 percent evaluation; when 
limited to 70 degrees, a 30 percent evaluation; when limited 
to 55 degrees, a 40 percent evaluation; and when limited to 
45 degrees, a 50 percent is warranted. 38 C.F.R. § 4.71a, DC 
5206 (2005).  Compensable ratings are assigned for limitation 
of extension of the major forearm when extension is limited 
to 60 degrees (10 percent); 75 degrees (20 percent); 90 
degrees (30 percent); 100 degrees (40 percent); or 110 
degrees (50 percent).  38 C.F.R. § 4.71a, DC 5207 (2005).

Normal elbow extension and flexion is from 0 to 145 degrees. 
38 C.F.R. § 4.71 (Plate I) (2005).

At a November 1993 examination, the veteran reported 
intermittent pain and increased pain while gripping.  X-rays 
showed a normal elbow.

A March 2000 VA examination showed 143 degrees flexion, 82 
degrees forearm supination, and 78 degrees forearm pronation.  
The diagnosis was arthralgia of the right elbow with slight 
loss of function due to pain. 

In April 2003, private treatment records reflect that the 
veteran was in a motorcycle accident and sustained a close 
intra-articular right distal radius fracture.  The veteran 
had a closed reduction and pin stabilization right intra-
articular distal radius fracture. 

On VA examination in August 2004, the veteran stated that he 
was not receiving treatment for the elbow, but it was getting 
worse over time.  Range of motion was from 0 to 145 degrees.  
The ligaments were stable and there was no swelling or 
chronic acute inflammatory change.  The flexion strength in 
the elbow was good.  There was some tenderness in the common 
extensor muscle mass near and overlying the radial head and 
pain in this area on extension of the wrist against 
resistance when the elbow was in full extension.  This was 
not true when the elbow was in flexion. There was good grip 
strength.  The impression was muscle tear right elbow, old, 
producing recurring symptoms very similar to lateral 
epicondylitis (tennis elbow).

A review of the evidence shows that a higher 20 percent 
rating is not warranted for the residuals of a right elbow 
injury.  A 20 percent rating is only warranted when the 
evidence shows that forearm flexion is limited to 90 degrees 
or forearm extension is limited to 75 degrees.  In the 
present case, the veteran's flexion ranges from 143 degrees 
flexion to normal, and extension is normal.  As there is no 
evidence that the veteran's flexion or extension were ever 
limited to 90 degrees or 75 degrees, respectively, there is 
no basis for a higher 20 percent rating under DC 5206 or 
5207. 

The Board has also considered an additional disability rating 
under DC 5003 for degenerative arthritis.  However, an 
additional rating for arthritis can only be applied when the 
limitation of motion of the specific joint or joints involved 
is noncompensable.  In the present case, the right elbow 
condition is rated as 10 percent disabling under DC 5024, for 
limitation of motion.  As the veteran is already been given a 
compensable rating for limitation of motion, a separate 
rating under DC 5003 is not warranted.

The Board notes that the veteran asserts that his right elbow 
condition is worse than contemplated by the assigned rating.  
This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  There is no evidence that the veteran has 
missed worked due to the right elbow disability.  
Additionally, there are no current medical restrictions to 
the veteran's activities of record and no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 10 percent for the 
right elbow condition.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  

Left Knee Disability

The veteran asserts that his left knee condition is worse 
than contemplated by the assigned rating.  The veteran was 
assigned a 20 percent disability rating in a March 1994 
rating decision, effective August 1, 1993, the original date 
of his claim.  
 
The veteran was rated under DC 5257 for a post-operative left 
knee injury.  
38 C.F.R. § 4.71a, DC 5257 provides for assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees. 38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees. 
38 C.F.R. § 4.71a, DC 5261.

There is medical evidence that during this appeals process, 
the veteran underwent total left knee arthroplasty.  When 
there is evidence of a prosthetic replacement of the knee 
joint, a 100 percent evaluation is assigned for the one year 
following implantation of the prosthesis; a 60 percent 
evaluation is assigned thereafter when there is evidence of 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity. Lesser evaluations may be 
assigned using criteria of DC's 5256, 5261, or 5262, when 
there is evidence of intermediate degrees of residual 
weakness, pain or limitation of motion, with a 30 percent 
rating being the minimal rating to be assigned for the 
prosthetic replacement of a knee.  38 C.F.R. §  4.71a, DC 
5055.

DC 5256 allows for the assignment of disability evaluations 
in excess of 30 percent when there is evidence of ankylosis 
of the knee.  DC 5261 allows for the assignment of a 
disability evaluation in excess of 30 percent when extension 
of the knee is limited to 30 degrees, and Diagnostic Code 
5262 allows for the assignment of a disability evaluation in 
excess of 30 percent when there is evidence of nonunion of 
the tibia and fibula with loose motion. 

At a November 1993 VA examination, the veteran reported that 
he injured his knee in the service and underwent surgery 
twice.  He stated that he had constant pain but did not take 
medication.  He reported occasional swelling, but no locking; 
he did not use a brace, cane or crutches.  He was unable to 
squat and the knee popped constantly.  Examination showed 
extension of 0 degrees and flexion of 100 degrees with marked 
crepitus.  The veteran ambulated with a slight limp.  There 
was moderate ligamentous laxity throughout.
 
1994 and 1995, 1996 treatment records showed pain and 
swelling, but the veteran denied instability, locking or 
popping.  1996 records showed a "blow to the knee". The 
radiographic impression was degenerative changes, findings 
suggestive of previous medial collateral ligamentous injury, 
and coarse calcifications along the medial margin of the 
knee.   

1997 treatment records showed chronic left knee pain with 
prior surgery of the knee. 

A 1999 MRI showed severe degenerative changes involving both 
the medial and lateral compartments as well as the 
patellofemoral joint, torn medial meniscus, and small joint 
effusion.  A 2000 MRI of the left knee showed a complex tear 
of the posterior horn of the medial meniscus and associated 
popliteal cyst.  There was multi-compartmental degenerative 
disc disease with osteophyte formation. 

A March 2000 VA examination showed flexion of 128 degrees, 
normal extension, and good stability.  The diagnosis was 
post-operative degenerative joint disease of the left knee.   

November 2001 private treatment records show that the veteran 
had pain and swelling in the left knee. 

July 2001 VA treatment records show moderate degenerative 
joint disease, left knee.  2000 to 2003 private records show 
left knee pain and injections to the left knee.  In April 
2003, private treatment records reflect that the veteran was 
in a motorcycle accident and sustained a left calf contusion.  
Views of the left knee showed severe degenerative changes 
with multiple loose bodies.  

The veteran had a left knee arthroplasty in December 2003.    

January 2004 VA treatment records show a range of motion from 
0 to 115 degrees.  

The August 2004 VA examiner reported the active and passive 
range of motion from 0 to 105 degrees.  Muscle bulk was good 
in the left quadriceps and calf.  There was moderate laxity 
on both the medial collateral and lateral collateral 
ligament, some in extension but more so in 30 degrees of 
flexion.  There is typical noise in the knee on extension and 
flexion against gravity, due to the hardware in place and is 
not abnormal.  There is no swelling of the knee and no 
abnormal patellar signs.  The diagnosis was traumatic 
arthritis left knee secondary to old multiple-ligament 
injury, treated recently with total knee arthroplasty but 
still painful.
  
2005 VA treatment records show chronic knee pain. 

Initially, the Board notes that the veteran underwent total 
left knee arthroplasty in December 2003, and should be rated 
appropriately from that time period.  Therefore, the Board 
will look at the rating for the period prior to the surgery 
separately from the rating for the period following surgery.

An Increased Rating for Left Knee Disability from August 1, 
1993 to December 1, 2003

A review of the medical evidence from August 1, 1993 to 
December 1, 2003 shows that an initial rating in excess of 20 
percent is not warranted.  A higher 30 percent rating is only 
warranted if there is evidence of flexion limited to 15 
degrees or extension limited to 20 degrees.  DC 5260.  
Rather, in November 1993, the veteran's extension was 0 
degrees and flexion of 100 degrees, and the March 2000 VA 
examination showed flexion of 128 degrees and normal 
extension.  As there is no evidence that the veteran's 
flexion was limited to 15 degrees or extension was limited to 
20 degrees, a higher 30 percent rating for this period is not 
warranted.  

A higher 30 percent rating is also warranted if there is 
evidence of severe knee impairment with recurrent subluxation 
or lateral instability.  DC 5257.  In the present case, the 
medical evidence shows that any subluxation or instability is 
not severe.  A November 1993 examination showed moderate 
ligamentous laxity throughout and a March 2000 VA examination 
showed good stability in the left knee.  As there is no 
evidence of severe knee impairment with recurrent subluxation 
or lateral instability, a higher 30 percent rating under DC 
5257 is also not warranted. 

In summary, there is no medical evidence that an initial 
rating in excess of 20 percent is warranted for the left knee 
condition from August 1, 1993 to December 1, 2003.

An Increased Rating for Left Knee Disability from December 1, 
2003 to 
December 1, 2004 

A review of the medical evidence shows that the veteran is 
entitled to a 100 percent rating from December 1, 2003 to 
December 1, 2004.  There is medical evidence that the veteran 
underwent a total left knee arthroplasty in December 2003.  
Under DC 5055, when there is evidence of a prosthetic 
replacement of the knee joint, a 100 percent evaluation is 
assigned for the one year following implantation of the 
prosthesis.  38 C.F.R. § 4.71a, DC 5055.  

An Increased Rating for Left Knee Disability from December 2, 
2004 

A review of the medical evidence from December 2, 2004 shows 
that a higher 30 percent rating is warranted from December 2, 
2004.  Under DC 5055, following the implant of a prosthetic 
device, a 60 percent evaluation is assigned thereafter when 
there is evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity. Lesser 
evaluations may be assigned using criteria of DC's 5256, 
5261, or 5262, when there is evidence of intermediate degrees 
of residual weakness, pain or limitation of motion, with a 30 
percent rating being the minimal rating to be assigned for 
the prosthetic replacement of a knee.  38 C.F.R. Section 
4.71a, DC 5055.  

In this regard, the Board notes that at the most recent 
August 2004 VA examination, the active and passive range of 
motion was from 0 to 105 degrees and there was moderate 
laxity on both the medial collateral and lateral collateral 
ligament, some in extension but more so in 30 degrees of 
flexion.  The diagnosis was traumatic arthritis left knee 
secondary to old multiple-ligament injury, treated recently 
with total knee arthroplasty but still painful.  

A review of the evidence shows that a 30 percent rating is 
warranted.  DC 5055 provides that following an implant of a 
prosthetic device, a minimum 30 percent rating is required.  
DC 5055.  As the veteran underwent total knee arthroplasty in 
December 1, 2003, a 30 percent rating is warranted.

A higher rating for the left knee disability is not 
warranted.  Under DC 5055, 
a 60 percent evaluation is assigned when there is evidence of 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  In the present case, the 
August 2004 VA examiner did not note weakness in the left 
knee or severe painful motion.  Therefore, a higher rating 
under DC 5055 is not appropriate. 

Additionally, per DC 5055, the Board has considered rating 
the veteran using criteria of DC's 5256, 5261, or 5262, when 
there is evidence of intermediate degrees of residual 
weakness, pain or limitation of motion.  However, as the 
August 2004 VA examiner did not note any significant 
limitation of motion, weakness or pain which would warrant a 
rating in excess of 30 percent under DC 5256, 5261, or 5262.  
The Board concludes that the veteran's current symptoms are 
best characterized by a 30 percent rating under DC 5055 for 
traumatic arthritis left knee secondary to old multiple-
ligament injury.

The Board also considered a separate rating under DC 5003 as 
the VA examiner specifically noted traumatic arthritis.  
However, arthritis was considered and compensated under the 
30 percent evaluation already assigned under DC 5055.   To 
assign a separate evaluation based on this condition is not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.  Since the disability is 
already rated under DC 5055 for the underlying condition of 
the prosthetic replacement of a knee, a separate rating under 
DC 5003 cannot be assigned because it would result in rating 
the same manifestations or overlapping symptoms, known as 
pyramiding, which is to be avoided.  38 C.F.R. § 4.14 (2005).  

The Board notes that the veteran asserts that the left knee 
condition is worse than contemplated by the assigned rating.  
This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  There is no evidence that the veteran has 
missed worked due to the left knee condition.  Additionally, 
there are no current medical restrictions to the veteran's 
activities of record and no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence shows that a 30 percent 
rating is warranted from December 2, 2004.  

The Residuals of Lumbosacral Strain

The veteran claims that he entitled to an initial rating in 
excess of 20 percent for the residuals of lumbosacral strain.  
The veteran's lumbar strain with radiculopathy was service-
connected in a March 1994 rating decision, with a non 
compensable evaluation.  During the course of this appeal, 
the RO increased the rating to 20 percent. 

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), DC's 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

The veteran's back condition was rated under DC 5295, for 
lumbosacral strain. Prior to the regulatory changes, DC 5295 
provided for a 20 percent evaluation to be assigned for 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  Severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warranted a 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5295 (2002).  This was the 
highest schedular rating under DC 5295.  

Under the criteria effective prior to September 26, 2003, DC 
5292 provided for ratings based on limitation of motion of 
the lumbar spine.  When such limitation of motion is 
moderate, a 20 percent rating is warranted. When limitation 
of motion is severe, a 40 percent rating is warranted. The 
maximum rating under Code 5292 is 40 percent.  38 C.F.R. § 
4.71a, DC 5292 (2002). 

DC 5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 
38 C.F.R. § 4.59 (2005).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous DC 5293, 
effective prior to September 23, 2002, moderate with 
recurring attacks of intervertebral disc syndrome required a 
20 percent evaluation; severe, recurring attacks with 
intermittent relief required a 40 percent evaluation; and a 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the last 12 months warrant a 40 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, DC 5293 (2003).  The attached notes state that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating and unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. 

Note (2) states that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2005).

November 1993 VA examination showed complaints of constant 
pain, radiating to the legs, and increased pain on standing.  
Lumbar spine examination showed tenderness to palpation at 
the lumbar vertebra five level and mid-line, and full range 
of motion.  The rest of the examination was normal.  
Diagnosis was degenerative changes of the lumbar spine and 
residuals of lumbar strain. X-rays showed mild narrowing of 
the L4-5 space which may or may not suggest a degenerative 
disc disease of apparently recent onset.

1994 treatment records show back pain and flexion and 
extension at 40 degrees.  Radiographic impression showed mild 
degenerative change in the lumbar spine with narrowing of the 
L4/5 and to a lesser degree the L5/S1 intervertebral spaces.  
1995 records show mild to moderate tri-compartmentalized 
degenerative disc disease and narrowing of the L4-L5 and L5-
S1 interspace.  There was spondylolysis at L5 on the right 
with no evidence of spondylolisthesis.    

1996 treatment records showed low back pain and reports that 
the veteran's back gave out.  

1998 VA treatment records show spinal stenosis at L4 and L5, 
exacerbated by changes of the long-standing degenerative disc 
disease involving L4-5 and L5-S1 and bilateral L4-5 facet 
joint osteoarthritic changes.  1999 VA treatment records show 
lower lumbar degenerative changes and an unusual midline 
pelvic mass abutting the anterior aspect of S1.

March 2000 VA treatment records show multilevel discogenic 
degenerative changes, most severe at L4-5 and L5-S1 without 
obvious fracture.
 
A March 2000 VA examination showed right range of motion of 
24 degrees and left range of motion of 24 degrees (normal 
motion for left and right is 38 degrees).  Forward flexion 
was 78 degrees and extension was 20 degrees.  The examiner 
stated that there was a 10 percent increased of functional 
impairment due to flare-ups from over activity.  There was 
slight evidence of painful motion, spasm, weakness or 
tenderness.  The diagnosis was degenerative joint disease of 
the lumbosacral spine with loss of function due to pain.  

Private 2003 records show degenerative disc disease of the 
lumbar spine. 

An August 2004 VA examination showed no paraspinal muscle 
tenderness and no muscle spasm.  Flexion was 75 degrees with 
some pain, extension was 15 degrees, and lateral bending was 
approximately 30 degrees on each side. There was no straight 
leg raising pain and no sciatic tension noted.  The 
impression was degenerative joint disease of the lumbar 
spine. 

2005 VA treatment records show chronic back pain. 

The Residuals of Lumbosacral Strain prior to September 2002

As noted, the veteran's back condition is currently rated at 
20 percent under 38 C.F.R. § 4.71a, DC 5295 (2003) (effective 
prior to September 23, 2002).  To receive the next higher 40 
percent rating, there must be evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the evidence shows that a higher 40 percent 
rating is not warranted.  From November 1993, the veteran's 
lumbosacral strain has been characterized by degenerative 
changes in the lumbar spine with narrowing of the L4/5 and to 
a lesser degree the L5/S1 intervertebral spaces, 
spondylolysis at L5 on the right with no evidence of 
spondylolisthesis, flexion ranging from 75 to 78 degrees, 
extension ranging from 15 to 20 degrees, and slight evidence 
of painful motion, spasm, weakness or tenderness.  There is 
no medical evidence of severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  
Additionally, the veteran's flexion and extension, while 
limited, does not rise to the level of being severe.  
Therefore, a higher 40 percent rating is not warranted under 
DC 5295.

The Board also considered a higher rating based on limitation 
of motion of the lumbar spine due to degenerative arthritis 
under DC 5003 and for limitation of motion of the lumbar 
spine under DC 5292.  In the present case, x-ray and other 
medical evidence shows that the veteran has degenerative 
joint disease.  Additionally, the veteran's flexion ranged 
from 75 to 78 degrees and extension ranged from 15 to 20 
degrees.  The 2000 VA examiner stated that there was a 10 
percent limitation of functional impairment due to flare-ups 
from over activity.  However, any rating under DC 5003 and 
5292 would only warrant a 20 percent disability rating as the 
impairment to range of motion is only moderate.  
Additionally, degenerative arthritis as it relates to the 
residuals of lumbar strain has been compensated under the 20 
percent rating under DC 5295.  A separate rating would 
constitute pyramiding, which is to be avoided. 38 C.F.R. § 
4.14 (2005). 

The Board also considered a higher rating under DC 5293 for 
intervertebral disc syndrome.  A 20 percent rating under DC 
5293 requires evidence of moderate, recurring attacks and a 
40 percent rating requires severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  At the August 2004 VA examination, there was no 
straight leg raising pain and no sciatic tension noted.  
Other treatment records do not indicate any neurological 
symptoms.  Thus, as there is no evidence of severe symptoms 
with recurring attacks and no current neurological 
abnormalities, the Board finds that a higher rating for 
intervertebral disc syndrome under DC 5293 is not warranted. 

The Residuals of Lumbosacral strain from September 23, 2002

Having determined that a rating in excess of 20 percent is 
not warranted for the residuals of lumbosacral strain under 
the criteria in effect prior to September 23, 2002, the Board 
now turns to the criteria in effect as of that date to 
ascertain whether a rating above 20 percent is warranted 
under revised regulations, effective September 23, 2002 to 
September 25, 2003 as well as those changes set forth 
effective September 26, 2003.  

In the revised regulations, the Diagnostic Code for 
intervertebral disc disease was changed from 5293 to 5243 and 
allows for intervertebral disc syndrome to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  According to the notes following 
the latter, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  In the present case, there is no evidence of 
incapacitating syndromes or bed rest prescribed by a 
physician.  Additionally, in the veteran's most recent VA 
examination, the examiner stated that there was no straight 
leg raising pain and no sciatic tension noted.  Therefore, 
the evidence does not show that an evaluation under this code 
is warranted.    

The evidence does not show that a rating in excess of 20 
percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  In order to 
receive the next higher 40 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the thoracolumbar spine must be 30 
degrees or less or there must be favorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a (formerly 
DC's 5235-5243) (2005).  During the appeals process, the 
veteran's flexion ranged from 75 to 78 degrees.  As the 
forward flexion is more than 30 degrees and there is no 
evidence of ankylosis, the evidence shows that the veteran 
does not warrant a 40 percent rating under the new criteria.  
Thus, as a whole, a higher rating under the revised formula 
for rating diseases and injuries of the spine is not 
warranted.  

The Board notes that the veteran asserts that the lumbar 
strain is worse than contemplated by the assigned rating.  
This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  There is no evidence that the veteran has 
missed worked due to the back condition.  Additionally, there 
are no current medical restrictions to the veteran's 
activities of record and no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 rating under 
either the old (prior to September 2002) or the revised 
criteria for the residuals of lumbosacral strain.  As such, 
the benefit of the doubt does not apply, and the claim is 
denied.  















ORDER

Service connection for a left foot condition is denied.

Service connection for a right foot condition is denied.

Service connection for a left ankle condition is denied.

An initial rating in excess of 10 percent for the residuals 
of a right elbow injury is denied.

From August 1, 1993 to December 1, 2003 a rating in excess of 
20 percent for the residuals of a post-operative left knee 
injury is denied.

From December 1, 2003 to December 1, 2004 a 100 percent 
disability rating for the left knee condition is granted, 
subject to the controlling regulations applicable to the 
payment of monetary  benefits. 

From December 2, 2004, a 30 percent disability rating for the 
left knee condition is granted, subject to the controlling 
regulations applicable to the payment of monetary  benefits. 

An initial rating in excess of 20 percent for the residuals 
of lumbar strain is denied.





____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


